***********
The Full Commission has determined that good cause exists to grant the relief sought jointly by the parties.
Accordingly, paragraph 36 of the Findings of Fact of the original September 30, 2009 Opinion and Award is MODIFIED AND AMENDED to read as follows: *Page 2 
    1. In 2008, Employee-Plaintiff earned $74,955.23, which yields an average weekly wage of $1,441.45. When subtracted from her pre-injury average weekly wage of $2,400.54, this yields a wage loss difference of $959.09. Employee-Plaintiff is entitled to $639.43 per week in temporary partial disability benefits in 2008. In 2009, Employee-Plaintiff's earnings in 2009 were $38,625.00. This yields an average weekly wage in 2009 of $742.79. When subtracted from her pre-injury average weekly wage of $2,400.54, her total wage loss in 2009 was $1,657.75. Her wage loss discrepancy in 2009 was $1,105.22. Employee-Plaintiff is entitled to the maximum compensation rate for 2009, which was $816.00. In 2010, Employee-Plaintiff earned $92,135.98 in 2010. This produces an average weekly wage of $1,771.85. When subtracted from her pre-injury average weekly wage of $2,400.54, it yields a wage loss difference of $628.69. Employee-Plaintiff is entitled to $419.15 in temporary partial disability benefits in 2010. During the first quarter of 2011, Employee-Plaintiff earned $18,750.00. This yields an average weekly wage of $1,458.34 and produces a wage loss difference of $942.20. Employee-Plaintiff is entitled to $628.17 per week in temporary partial disability benefits from January 1, 2011 through January 18, 2011.
Paragraph of the 7 of the Award is added and MODIFIED AND AMENDED to read as follows:
    7. The Defendants shall pay the Employee-Plaintiff's wage loss benefits in the following amounts:
    • From January 1, 2008 through December 31, 2008 in the amount of $639.43 per week . .
    • From January 1, 2009 through December 31, 2009 in the amount of $816.00 per week.
    • From January 1, 2010 through December 31, 2010 in the amount of $419.15 per week.
    • From January 1, 1011 through January 18, 2011 in the amount of $628.17 per week.
This the ___ day of September, 2011. *Page 3 
                                S/_____________________ CHRISTOPHER SCOTT COMMISSIONER
CONCURRING:
  S/_____________________ DANNY LEE McDONALD COMMISSIONER
  S/_____________________ STACI MEYER COMMISSIONER *Page 1